Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/9/2021, with respect to 35 U.S.C 101 claims 13 and 14 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/10/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 7, filed 12/9/2021, with respect to 35 U.S.C 112 (a) claims 13 and 14 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 9/10/2021 have been withdrawn because the claims were amended. 
Applicant’s arguments, see page 7, filed 12/9/2021, with respect to 35 U.S.C 112(b) for claims 1, 12, and 14 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 9/10/2021 have been withdrawn because the claims were amended. 
Applicant's arguments with regards to U.S.C 103 filed 12/9/2021 have been fully considered but they are not persuasive. The examiner believes that due to the 112(a) and 112(b) rejections that are new due to the amendments of 12/9/2021, the prior art of US 9144845 B1 Grzina and US 20080171380 A1 BROWN render the limitations of the instant application obvious or obvious to combine. The applicant is respectfully encouraged to make corrections to 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting fluid spraying area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the process for forming the lyophilic micro-texture using an optical fiber laser, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The omitted step is referenced in the specification as being desired but is not positively recited in the specification in such a way that one of ordinary skill in the art would understand how to go about forming a lyophilic micro-texture on a workpiece.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between a cutting fluid spraying area and the gradient wettability tool.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the process according to claim 12” is unclear if the applicant meant “the process for fabricating a gradient wettability tool” or one of the fabricating or forming steps, aka processes, recited in claim 12.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of the method of providing a gradient wettability tool is also not positively recited in the specification in such a way that one of ordinary skill in the art would be able to ascertain the method of providing, the assumption is that the gradient wettability tool can be manually or automatically placed.  The recitation of “cutting a workpiece material” is unclear because the method of cutting is not positively recited if it is different from what is known in the art as common knowledge as an intended use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9144845 B1 Grzina (hereinafter “Grzina”) in view of US 20080171380 A1 BROWN (hereinafter “BROWN”). 
Regarding claim 1, Grzina teaches, except where struck through, A gradient wettability tool, comprising: a tool body (column 3 lines 11 to 13 and figures 5 and 6 teach a known lathe ; and a lyophobic layer arranged on a surface of the tool body (column 1 lines 11 through 19 teach that it is conventional to use lubricants and coatings to reduce fiction and wear which are analogous to a lyophobic layer because per column 1 lines 52 to 55, lubricants are formulated to maintain a lubricious film under hydrodynamic loads, meaning they create a film on the tool meant to disperse wear particles and to reduce friction), wherein: a lyophilic micro-texture (recesses 12; figures 10 through 15) is arranged on a surface of the lyophobic layer (column 4 lines 29 to 63 teach the application of the recesses 12 onto a rake face of a cutting edge, while column 1 lines 11 through 19 teach that it is conventional to use coatings to reduce fiction which would render it obvious to add a coating to Grzina; figures 4, 10, 11, 12 and 13 teach the recesses 12 which are philic micro-textures per column 1 lines 52 to 55 because Micro-texture recesses may form a reservoir to help deliver lubricant to the point of contact between the cutting edge and the workpiece) the lyophilic micro-texture comprises main trapezoid grooves (column 5 lines 18 to 30 and figures 10 and 11 teach the micro-texture recesses 12 created on a helical relief land 50 which would make the overall shape trapezoidal when a rectangular pattern is projected onto a helical surface) to the tool-chip interface (figures 9 to 11 teach that it is obvious to make a textured region on a tool-chip interface and therefore obvious to combine the invention of BROWN, noted below, on the surface taught by Grzina).  Grzina does not teach and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 μm from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves. Along the same field of endeavor, BROWN is considered analogous art because BROWN discloses relates to miniaturized analytical assemblies and methods of filling miniaturized analytical assemblies (par. 3) which means BROWN teaches microstructures that have an affinity for specific fluids, or in BROWN’S case, nucleic acids.  BROWN teaches and inward-radiated trapezoid microgrooves (fig. 6b teaches pores 168 being trapezoidal in cross section), a wide end of each of the main trapezoid grooves (par. 139 teaches open ends in communication with an exposed surface 170 on which a sample of fluid is applied) Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Grzina reference, to include and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves , as suggested and taught by BROWN, for the purpose of providing a means for The pores have a first affinity to a sample of fluid medium such that when the sample is disposed upon the exposed porous surface 170 the sample is drawn into and retained by the plurality of pores 168 (par. 139).  Grzina and BROWN disclose the claimed invention except for is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 μm from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with optimal distance placing and groove sizing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).

Regarding claim 2, Grzina and BROWN teach The gradient wettability tool according to claim 1 as discussed above and Grzina further discloses wherein an area of the lyophilic micro-texture accounts for 5 to 50% of a total area of the lyophobic layer (Grzina teaches experiments at 10% and 20% coverage areas in column 8 lines 8 to 48 which falls within the rage wherein an area of the lyophilic micro-texture accounts for 5 to 50% of a total area of the lyophobic layer, as suggested and taught by Grzina, for the purpose of providing an advantageous means such that 100% of non-textured drill bits failed at or before 60 holes were drilled, both of the texture designs tested (with 10% and 20% of the drill margin surface area textured) only resulted in a 33% failure when drilling 60 holes (column 8 lines 32 to 48).
Regarding claim 3, Grzina and BROWN teach The gradient wettability tool according to claim 1 as discussed above.  Grzina and BROWN disclose the claimed invention except for wherein an angle between the inward-radiated trapezoid microgrooves and the main trapezoid grooves is less than or equal to 90 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with angles of the grooves relative to each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).
Regarding claim 4, Grzina and BROWN teach The gradient wettability tool according to claim 1 as discussed above and Grzina further discloses wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other (column 8 lines 61 to 67 and column 9 lines 1 to 8 disclose the spacing of the rows of mutually offset and partially overlapping elliptical recesses 12 and a wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other, as suggested and taught by Grzina, for the purpose of providing an advantageous design to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).
Regarding claim 5, Grzina and BROWN teach The gradient wettability tool according to claim 2 as discussed above and Grzina further discloses wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other (column 8 lines 61 to 67 and column 9 lines 1 to 8 disclose the spacing of the rows of mutually offset and partially overlapping elliptical recesses 12 and a triangulation of said recesses, further, the distances and lengths taught in Grzina are on the order of 10 to 500 microns which makes the math to triangulate the spacing of the grooves fall within the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other, as suggested and taught by Grzina, for the purpose of providing an advantageous design to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common 
Regarding claim 6, Grzina and BROWN teach The gradient wettability tool according to claim 3 as discussed above and Grzina further discloses wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other (column 8 lines 61 to 67 and column 9 lines 1 to 8 disclose the spacing of the rows of mutually offset and partially overlapping elliptical recesses 12 and a triangulation of said recesses, further, the distances and lengths taught in Grzina are on the order of 10 to 500 microns which makes the math to triangulate the spacing of the grooves fall within the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the main trapezoid grooves are arranged such that any two grooves of the main trapezoid grooves are spaced 2 μm to 6 mm apart from each other, as suggested and taught by Grzina, for the purpose of providing an advantageous design to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).
Regarding claim 7, Grzina and BROWN teach The gradient wettability tool according to claim 1 as discussed above and further discloses (column 4 lines 52 to 59 teach The depth of the recesses may be in a range of 1 to 10 microns which falls in the range of the instant application), a length of 0.1 to 10 mm (column 4 lines 52 to 59 teach the widths may be in a range of 5 to 200 microns which falls in the range of the instant application), and a width of 1 μm to 3 mm (column 4 lines 52 to 59 teach the lengths of the recesses 12 may be in a range of 10 to 500 microns which falls in the range of the instant application), .  Grzina and BROWN disclose the claimed invention except for wherein: each of the main trapezoid grooves has a wedge angle of 1 to 10 degrees, .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt wedge angles and outflow directions of chips, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to optimize wedge angles and outflow directions of chips based upon the unique shape of the different tool shapes and diameters in the market for the purpose of being adaptable because the intersection of two flat plane surfaces yields a straight line. The intersection of a flat plane and a cylinder yields a circle or an ellipse. Through manipulation of the two intersecting surfaces, the cutting tool designer can generate an infinite variety of curved cutting edges (column 4 lines 63 to 67).
Regarding claim 8, Grzina and BROWN teach The gradient wettability tool according to claim 1 as discussed above and Grzina further discloses (column 4 lines 52 to 59 teach The depth of the recesses may be in a range of 1 to 10 microns which falls in the range of the instant application), a length of 0.1 to 5 mm (column 4 lines 52 to 59 teach the widths may be in a range of 5 to 200 microns which falls in the range of the instant application), and a width of 1 μm to 3 mm (column 4 lines 52 to 59 teach the lengths wherein each of the inward-radiated trapezoid microgrooves has a wedge angle of 1 to 10 degrees, .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt wedge angles, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to optimize wedge angles based upon the unique shape of the different tool shapes and diameters in the market for the purpose of being adaptable because the intersection of two flat plane surfaces yields a straight line. The intersection of a flat plane and a cylinder yields a circle or an ellipse. Through manipulation of the two intersecting surfaces, the cutting tool designer can generate an infinite variety of curved cutting edges (column 4 lines 63 to 67).
Regarding claim 9, Grzina and BROWN teach The gradient wettability tool according to claim 2 as discussed above and Grzina further discloses (column 4 lines 52 to 59 teach The depth of the recesses may be in a range of 1 to 10 microns which falls in the range of the instant application), a length of 0.1 to 5 mm (column 4 lines 52 to 59 teach the widths may be in a range of 5 to 200 microns which falls in the range of the instant application), and a width of 1 μm to 3 mm (column 4 lines 52 to 59 teach the lengths of the recesses 12 may be in a range of 10 to 500 microns which falls in the range of the instant application).  Grzina and BROWN disclose the claimed invention except for wherein each of the inward-radiated trapezoid microgrooves has a wedge angle of 1 to 10 degrees, .  It would have been 
Regarding claim 10, Grzina and BROWN teach The gradient wettability tool according to claim 3 as discussed above and Grzina further discloses (column 4 lines 52 to 59 teach The depth of the recesses may be in a range of 1 to 10 microns which falls in the range of the instant application), a length of 0.1 to 5 mm (column 4 lines 52 to 59 teach the widths may be in a range of 5 to 200 microns which falls in the range of the instant application), and a width of 1 μm to 3 mm (column 4 lines 52 to 59 teach the lengths of the recesses 12 may be in a range of 10 to 500 microns which falls in the range of the instant application).  Grzina and BROWN disclose the claimed invention except for wherein each of the inward-radiated trapezoid microgrooves has a wedge angle of 1 to 10 degrees, .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt wedge angles and outflow directions of chips, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would 
Regarding claim 11, Grzina and BROWN teach The gradient wettability tool according to claim 7 as discussed above and Grzina further discloses (column 4 lines 52 to 59 teach The depth of the recesses may be in a range of 1 to 10 microns which falls in the range of the instant application), a length of 0.1 to 5 mm (column 4 lines 52 to 59 teach the widths may be in a range of 5 to 200 microns which falls in the range of the instant application), and a width of 1 μm to 3 mm (column 4 lines 52 to 59 teach the lengths of the recesses 12 may be in a range of 10 to 500 microns which falls in the range of the instant application).  Grzina and BROWN disclose the claimed invention except for wherein each of the inward-radiated trapezoid microgrooves has a wedge angle of 1 to 10 degrees, .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt wedge angles and outflow directions of chips, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to optimize wedge angles and outflow directions of chips based upon the unique shape of the different tool shapes and diameters in the market for the purpose of being adaptable because the intersection of two flat plane surfaces yields a straight 
Regarding claim 12, Grzina teaches A process for fabricating a gradient wettability tool (column 3 lines 11 to 13 and figures 5 and 6 teach a known lathe cutting tool; column 6 lines 6 to 18 and figure 8 teaches a cutting tool 70), comprising steps of: fabricating a lyophobic layer (column 1 lines 11 through 19 teach that it is conventional to use lubricants and coatings to reduce fiction and wear which are analogous to a lyophobic layer because per column 1 lines 52 to 55, lubricants are formulated to maintain a lubricious film under hydrodynamic loads, meaning they create a film on the tool meant to disperse wear particles and to reduce friction) on a surface of a tool body (column 3 lines 11 to 13 and figures 5 and 6 teach a known lathe cutting tool; column 6 lines 6 to 18 and figure 8 teaches a cutting tool 70); and forming a lyophilic micro-texture (recesses 12; figures 10 through 15) a surface of the lyophobic layer (column 4 lines 29 to 63 teach the application of the recesses 12 onto a rake face of a cutting edge, while column 1 lines 11 through 19 teach that it is conventional to use coatings to reduce fiction which would render it obvious to add a coating to Grzina; figures 4, 10, 11, 12 and 13 teach the recesses 12 which are philic micro-textures per column 1 lines 52 to 55 because Micro-texture recesses may form a reservoir to help deliver lubricant to the point of contact between the cutting edge and the workpiece)  to obtain the gradient wettability tool, wherein: the lyophilic micro-texture comprises main trapezoid grooves (column 5 lines 18 to 30 and figures 10 and 11 teach the micro-texture recesses 12 created on a helical relief land 50 which would make the overall shape trapezoidal when a rectangular pattern is projected onto a helical surface).  Grzina does not teach and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 μm from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves.  Along the same field of endeavor, BROWN is considered analogous art because BROWN discloses relates to miniaturized analytical assemblies and methods of filling miniaturized analytical assemblies (par. 3) which means BROWN teaches microstructures that have an affinity for specific fluids, or in BROWN’S case, nucleic acids.  BROWN teaches and inward-radiated trapezoid microgrooves (fig. 6b teaches pores 168 being trapezoidal in cross section), a wide end of each of the main trapezoid grooves (par. 139 teaches open ends in communication with an exposed surface 170 on which a sample of fluid is applied) Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Grzina reference, to include  and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves , as suggested and taught by BROWN, for is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 μm from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with optimal distance placing and groove sizing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).
Regarding claim 13, Grzina and BROWN teach The process according to claim 12 as discussed above and Grzina further discloses forming the lyophilic micro-texture comprises a forming the lyophilic micro-texture using an optical fiber laser marking machine with a laser wavelength of 1060nm and  (column 6 lines 26 to 49 teach creating micro-scale textures…strategically applied on drill bits and further teaches laser ablation; column 6 lines 26 to 49 teach 1064nm and 532nm wavelengths which encompasses the wavelength of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include and a laser power of 5 to 30W, as suggested and taught by and a laser power of 5 to 30W. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a laser power setting, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to choose a laser power selection from a laser system for the purpose of optimizing the laser method to match metal characteristics and to incrementally ablate the substrate material to create the desired feature geometry as taught by Grzina (column 6 lines 26 to 49).
Regarding claim 14, Grzina teaches A cutting method (column 6 lines 26 to 49 teach creating micro-scale textures…strategically applied on drill bits and further teaches laser ablation), providing a gradient wettability tool: and cutting a workpiece material with the gradient wettability tool, wherein the gradient wettability tool comprises a tool body (column 3 lines 11 to 13 and figures 5 and 6 teach a known lathe cutting tool; column 6 lines 6 to 18 and figure 8 teaches a cutting tool 70) and a lyophobic layer arranged on a surface of the tool body (column 1 lines 11 through 19 teach that it is conventional to use lubricants and coatings to reduce fiction and wear which are analogous to a lyophobic layer because per column 1 lines 52 to 55, lubricants are formulated to maintain a lubricious film under hydrodynamic loads, meaning they create a film on the tool meant to disperse wear particles and to reduce friction), wherein: a lyophilic micro-texture (recesses 12; figures 10 through 15) is arranged on a surface of the lyophobic layer (column 4 lines 29 to 63 teach the application of the recesses 12 onto a rake face of a cutting edge, while column 1 lines 11 through 19 teach that it is , the lyophilic micro-texture comprises main trapezoid grooves (column 5 lines 18 to 30 and figures 10 and 11 teach the micro-texture recesses 12 created on a helical relief land 50 which would make the overall shape trapezoidal when a rectangular pattern is projected onto a helical surface). Grzina does not teach and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 um from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves.  Along the same field of endeavor, BROWN is considered analogous art because BROWN discloses relates to miniaturized analytical assemblies and methods of filling miniaturized analytical assemblies (par. 3) which means BROWN teaches microstructures that have an affinity for specific fluids, or in BROWN’S case, nucleic acids.  BROWN teaches and inward-radiated trapezoid microgrooves (fig. 6b teaches pores 168 being trapezoidal in cross section), a wide end of each of the main trapezoid grooves (par. 139 teaches open ends in communication with an exposed surface 170 on which a sample of fluid is applied) and inward-radiated trapezoid microgrooves, a wide end of each of the main trapezoid grooves , as suggested and taught by BROWN, for the purpose of providing a means for The pores have a first affinity to a sample of fluid medium such that when the sample is disposed upon the exposed porous surface 170 the sample is drawn into and retained by the plurality of pores 168 (par. 139).  Grzina and BROWN disclose the claimed invention except for is arranged in a tool-chip interface of the gradient wettability tool with a distance of 1 to 200 μm from a midpoint of the wide end of each of the main trapezoid grooves to a cutting edge of the gradient wettability tool, and a wide end of each of the inward-radiated trapezoid microgrooves is arranged to be connected to a narrow end of one of the main trapezoid grooves. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with optimal distance placing and groove sizing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize recess profiles for the purpose of advantageously creating ideal shapes to illustrate common aspects of the different texture geometries which can be used to enhance tool life (Grzina column 7 lines 23 to 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US10272522B2
US20190366484A1 
US 20210237203 A1
US 20210031272 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763